Citation Nr: 0210932	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for deflection of nasal 
septum also claimed as broken nose.  

2.  Entitlement to service-connection for osteoarthritis of 
the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
service-connection for deflection of nasal septum (also 
claimed as broken nose) had not been received and denied the 
veteran's claim of service-connection for a bilateral foot 
disorder.  

The veteran's claim of service-connection for deflection of 
nasal septum (also claimed as broken nose) was first decided 
by the RO in a November 1965 rating decision.  The veteran 
filed a timely Notice of Disagreement but a Statement of the 
Case was never issued.  As such the issue should be 
entitlement to service-connection for deflection of nasal 
septum (also claimed as broken nose) and not whether new and 
material evidence sufficient to reopen the veteran's claim of 
service-connection for deflection of nasal septum (also 
claimed as broken nose) had been received.  


FINDINGS OF FACT

1.  The veteran underwent ameliorating surgery during service 
for deflection of nasal septum, traumatic, a defect that 
clearly and unmistakably pre-existed service.  

2.  The preponderance of the evidence is against the claim 
that the veteran's pre-existing deflection of nasal septum 
was aggravated by his service, and that he incurred a nasal 
disorder (other than his pre-existing nasal disorder) during 
service.  

3.  Osteoarthritis of the feet was not shown in service or 
within one year after separation from service.  


CONCLUSIONS OF LAW

1.  Deflection of nasal septum, also claimed as broken nose, 
was not incurred in or aggravated by the veteran's active 
duty.  38 U.S.C. §§ 1101, 1111, 1131, 1132, 1153, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).  

2.  Osteoarthritis of the feet was not incurred in or 
aggravated by the veteran's active duty.  38 U.S.C. §§ 1101, 
1131, 1133, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The April 2001 and November 2001 RO letters informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1131 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

A.  Deflection of Nasal Septum / Residuals of a Broken Nose  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C. § 1111 (2002); 38 C.F.R. § 3.304(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C. § 1153 (2002); 38 C.F.R. 
§ 3.306(a) (2001).  Temporary flare-ups of a disorder do not 
constitute aggravation if there is no increase in the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991); Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 
11, 2001).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2001).  

The veteran's nose was normal on his June 1955 Report of 
Medical Examination at enlistment.  Accordingly, the veteran 
is entitled to a presumption that he was in sound condition 
as to his nose at the time he was examined and accepted for 
service, unless clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C. 
§ 1111 (2002).  

In this case, the service medical records clearly and 
unmistakably establish that the deflection of nasal septum 
did in fact exist prior to service, that it was due to trauma 
and that the in-service surgery was ameliorative in nature: 
it was designed to improve the function and appearance of the 
veteran's nose and to improve symptoms due to that condition.  
There is no competent, i.e., medical, evidence to the 
contrary.  Service medical records show that a septectomy was 
performed in January 1957.  The diagnosis was deflection of 
nasal septum.  The physician noted that it was not in the 
line of duty and existed prior to service.  The veteran was 
admitted to the hospital in January 1957 with a diagnosis of 
deflection of nasal septum of 15 years duration traumatic.  
He underwent a submucous resection with good results.  At the 
June 2002 Travel Board Hering the veteran was unable to 
explain why the service medical records would say that there 
was a traumatic injury 15 years prior.  The Board finds, 
therefore, that there is clear and unmistakable evidence that 
the deflection of nasal septum pre-existed service.  The 
presumption of soundness at service entry is rebutted.  See 
38 U.S.C. § 1111.

The remaining question is whether the evidence shows that 
there was a worsening of any aspect of the pre-existing nasal 
disorder during service or as a result of the in-service 
surgery, and whether any other nasal disorder was caused by 
the inservice nasal surgery.  The Board must specifically 
consider whether in-service surgery caused aggravation of one 
or more aspects of a veteran's disability, even if other 
aspects are improved by the surgery.  Verdon v. Brown, 8 Vet. 
App. 529 (1996).  

At the June 2002 Travel Board Hearing the veteran testified 
that he sustained a broken nose twice while boxing at Fort 
Bragg between 1955 and 1956.  Service medical records show 
that on November 16, 1956 the veteran was seen for shortness 
of breath following sparing.  Examination was negative.  On 
November 20, 1956 he returned with complaints of shortness of 
breath.  When examined the examination was still negative.  
The physician thought that it was most likely that the 
veteran's nose was obstructed, which was responsible for his 
symptoms.  The veteran's nose was normal at his June 1958 
Report of Medical Examination at separation and at his 
January 1959 Report of Medical Examination at reenlistment.  
The service medical records reflect a "full convalescence" 
from the surgery and there is no medical evidence of any 
abnormal clinical findings or even complaints by the veteran 
until his July 1965 claim more than 5 years after his 
separation from service.  There simply is no medical evidence 
that the surgery caused any damage to the veteran's nose.  
Moreover, the June 2002 private radiology report of the 
veteran's nasal bones showed that there was no evidence of 
fracture or osseous pathology.  The impression was negative.  

The regulations provide for a presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  In this 
case, there is no competent evidence that any aspect of the 
pre-existing deflection of nasal septum increased in severity 
during service.  Therefore, no presumption applies.  
Moreover, there is clear medical evidence that the condition 
improved following the ameliorative surgery in service.  See 
38 C.F.R. § 3.306(b)(1).  There simply is no competent 
medical evidence that the underlying condition was aggravated 
by service.

B.  Osteoarthritis of the Feet 

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service medical records show that the veteran's feet were 
normal on the June 1955 Report of Medical Examination at 
enlistment.  In October 1955 the veteran complained of pain 
under the longitudinal arch of his right foot for a few days.  
On examination there was lowering of the longitudinal arch 
with pronation.  Pain was elicited under scaphoid of the 
right foot.  The diagnosis was foot strain.  (This was 
approximately 5 months before the veteran's basic airborne 
course in March 1956).  The veteran's feet were normal at his 
June 1958 Report of Medical Examination at separation and at 
his January 1959 Report of Medical Examination at 
reenlistment.  

The May 1999 VA outpatient treatment record assessment was 
degenerative joint disease of the right foot.  The June 1999 
VA radiology report of the feet impressions were 
osteoarthritis and calcaneal spur.  The radiologist indicated 
that the findings were most consistent with old traumatic 
injury involving the navicular bone with only partial healing 
and a portion of it may have avascular necrosis in it.  The 
June 2002 private radiology report impressions were old 
fracture of the proximal phalanx 5th digit and 
interdeterminate accessory bone in the anterior forefoot.  

At the June 2002 Travel Board Hearing the veteran testified 
that his current osteoarthritis of the feet was due to his 
airborne jumps as a paratrooper.  The veteran's personnel 
records confirm that he successfully completed the basic 
airborne course in March 1956.  His DD214 showed that his 
specialty was Field Artillery Crewman and he received a 
parachutist badge.  However, the veteran's complaints of foot 
pain were in October 1955, approximately 5 months before his 
basic airborne course in March 1956.  

Osteoarthritis of the feet was not shown to have been present 
in service.  In March 2000 a VA physician wrote that the 
veteran related the onset of pain in his right foot in 1956 
due to degenerative joint disease of structural formation.  
The physician wrote that it would appear that the 
degenerative joint disease occurred as the result of trauma.  
In essence, the private physician reiterated the veteran's 
contention but does not provide his own opinion.  Thus, the 
private physician's medical opinion is of very minimal, if 
any, evidentiary value and accordingly is discounted by the 
Board.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Osteoarthritis of the feet was not verified over a long 
period following the veteran's release from active service.  
The veteran's active duty ended in 1958 and the first medical 
evidence of osteoarthritis of the feet was in 1999, over 40 
years after the veteran's termination of service.  The 
evidence does not show that osteoarthritis of the feet was 
manifested in service or to a compensable degree within one 
year after the veteran's termination of service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for 
osteoarthritis of the feet on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  


ORDER

Service-connection for deflection of nasal septum also 
claimed as broken nose is denied.  

Service-connection for osteoarthritis of the feet is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

